Citation Nr: 1026627	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of military disability 
severance pay in the amount of $45,553.60, to include whether the 
overpayment was properly created.  


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 
1974, and from February 1981 to March 1990.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 administrative decision of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran subsequently initiated and perfected an appeal of 
this determination.  

In August 2009, the Veteran testified before the Board, seated at 
the RO.  A transcript of that hearing has been incorporated into 
the claims file.  


FINDINGS OF FACT

1.  The debt of $45,553.60, based on the award of military 
disability severance pay, was validly created.  

2.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the Veteran in the creation of the 
$45,553.60 debt.

3.  VA bears the weight of fault in the creation of the 
overpayment at issue.

4.  Recovery of the overpayment would be against the principles 
of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits in the calculated 
amount of $45,553.60 was properly created.  38 U.S.C.A. § 5304 
(West 2002); 38 C.F.R. § 3.700 (2009).

2.  The recovery of the overpayment of VA disability compensation 
benefits in the amount of $45,553.60 is against equity and good 
conscience and, therefore, recovery is waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.966 (2009).   
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks waiver of recovery of military disability 
severance pay, in the amount of $45,553.60.  As an initial 
matter, the Board notes that the present case involves Chapter 53 
of Title 38 of the Unites States Code, and therefore the duty to 
notify and assist provisions of the Veterans Claims Assistance 
Act of 2000 [VCAA] do not apply.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009).  

Nevertheless, the Board notes that the RO informed the appellant 
of the relevant statutes and regulations in its March 2008 
statement of the case.  He has provided written statements in 
support of his claim, and the Board finds that he has been 
adequately notified of the relevant statutes and regulations and 
has been given the opportunity to submit any additional evidence 
he might have to support his waiver request.  Additionally, as 
the result of this decision is favorable to the Veteran, any 
error on the part of VA is ultimately harmless.  Accordingly, the 
Board will address the merits of his appeal.  

Review of the Veteran's DD-214 confirms his receipt of military 
disability pay at service separation, in the amount of 
$45,553.60, confirmed via VA financial audit.  Furthermore, the 
Veteran does not contest either the existence or the amount of 
this payment.  Review of the file also indicates VA was aware of 
the Veteran's receipt of military disability severance pay as 
early as January 1991.  

No further information or evidence has been received regarding 
the validity of the overpayment.  Thus, based on these facts, the 
Board finds that a preponderance of the evidence supports the 
conclusion that the Veteran received military disability 
severance pay in the original amount of $45,553.60, and VA was 
authorized to recoup this amount.  See 38 U.S.C.A. § 5304 (West 
2002 and Supp. 2009).  However, as VA was aware of this severance 
payment since 1991, and failed to initiate recoupment at that 
time, VA bears some responsibility for the creation of the 
overpayment.  

Having found that the debt was validly created, the Board must 
address whether a waiver of recovery of an overpayment may be 
granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a 
claimant may seek a waiver of recovery of an overpayment of VA 
benefits.  The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2009).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where (1) fraud, (2) 
misrepresentation, or (3) bad faith is found to exist.  38 
U.S.C.A. § 5302(c) (West 2002);  38 C.F.R. § 1.962(b) (2009).  
Consequently, before the Board may determine whether equity and 
good conscience affords the Veteran a waiver, the Board must 
first determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection with 
the claim.  

Review of the file does not reflect any evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in 
connection with the debt.  At no time did he deny receiving 
severance pay from the military and he took no action to mislead 
or misrepresent the material facts of this case.  Thus, the Board 
may consider whether recovery of the debt would be against equity 
and good conscience.  38 C.F.R. § 1.965(a) (2009); Ridings v. 
Brown, 6 Vet. App. 544 (1994). 

The application of the standard, "equity and good conscience" 
is outlined in 38 C.F.R. § 1.965.  This standard will be applied 
when the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  The phrase "equity and 
good conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

1.	Fault of the debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.	Balancing of fault.  Weighing the fault of the debtor against 
VA fault.
3.	Undue hardship.  Whether collection would deprive the debtor 
or his family of basic necessities.
4.	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.
5.	Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.
6.	Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

First, the Veteran bears no fault in the creation of this debt as 
he provided all necessary and requested information to VA and VA 
was, in fact, aware of his receipt of military disability 
severance pay as early as January 1991.  While the Veteran was 
first awarded VA compensation in July 1991, effective from April 
1990, VA failed to begin recoupment of his severance pay at that 
time, or at any time thereafter, until September 2007, a period 
of over fifteen years.  VA bears the entirety of the burden in 
creating this debt in that it did not take action to either 
recoup the amount of severance pay or forego payment of VA 
benefits until that amount was reached.

In reviewing the evidence, it is clear that recovery of the 
amount would be an undue hardship, defeat the purpose of the 
grant of benefits and would change the position of the Veteran to 
his detriment as the monies that are to be recouped were paid 
over the course of fifteen years and spent throughout that time.  
As for unjust enrichment, that simply is not the case here as the 
Veteran was awarded VA compensation benefits over fifteen years 
ago and used those monies for his personal care and the care of 
his family. Thus, the Board concludes that recovery of the 
overpayment of $45,553.60 would be against equity and good 
conscience and a waiver is granted.  








ORDER

Waiver of recovery of overpayment of VA disability compensation 
in the amount of $45,553.60 is granted.  




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


